Citation Nr: 9925082
Decision Date: 08/12/99	Archive Date: 09/09/99

DOCKET NO. 97-11 898               DATE  AUG 12, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office in New York, New York

THE ISSUE

Entitlement to service connection for a nervous disorder.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

Suzie S. Gaston, Counsel 

INTRODUCTION

The veteran had active military service from November 1980 to
August 1981. He is currently represented by The American Legion.

This matter came before the Board of Veterans' Appeals (hereinafter
Board) on appeal from a rating decision of July 1996, by the New
York, New York Regional Office (RO), which denied the veteran's
claim of entitlement to service connection for a nervous disorder.
The notice of disagreement with this determination was received in
August 1996. The statement of the case was issued in November 1996.
The substantive appeal was received in April 1997. The veteran
appeared and offered testimony at a hearing before a hearing
officer at the RO in April 1997. A transcript of the hearing is of
record. Additional medical records were received in May and July
1997. A supplemental statement of the case was issued in November
1997.

On March 19, 1999, the veteran appeared and offered testimony at a
hearing before the undersigned member of the Board, sitting at New
York. A transcript of that hearing is also of record. The veteran
submitted additional evidence for which he has provided written
waiver of RO review under 38 C.F.R. 20.1304 (1998). The appeal was
received at the Board later in March 1999.

REMAND

The veteran essentially contends that his nervous disorder,
currently diagnosed as schizophrenia, began in service; therefore,
he believes service connection is warranted for this disorder.

Upon preliminary review of the record, the Board notes that at the
time of his personal hearing in March 1999, the veteran stated
after his discharge from service, he sought treatment at the VA in
San Juan, Puerto Rico, but he was denied treatment because they
claimed that he was not qualified for services. The veteran

- 2 -

indicated that indicated that he was currently receiving
psychiatric treatment at the VA hospital in the Bronx; he stated
that he was currently taking Sertraline and Olanzepine. A review of
the record shows that these treatment records have not been
associated with the record. These VA medical documents are in the
possession of VA and must be associated with the claims folder in
order to be considered by the RO and the Board when making
decisions regarding claims. See, Bell v. Derwinski, 2 Vet. App. 611
(1992).

During his personal hearing, the veteran also testified that he has
been receiving Social Security Administration (SSA) Supplemental
Security Income (SSI) disability benefits since 1998 due to his
nervous disorder. The RO apparently did not attempt to obtain
copies of the medical records relied on by SSA in rendering its
decision granting disability benefits. The Board believes that
these records should be obtained.

In light of the foregoing, the Board finds that further development
is required prior to appellate disposition of the veteran's claim.
Accordingly, the case is hereby REMANDED to the RO for the
following actions:

1. The RO should obtain and associate with the claims file copies
of all VA clinical records of the veteran, which are not already in
the claims file, including any treatment at the Bronx VA Medical
Center. The records from the Bronx VA Medical Center should include
any records from the Vet Center.

2. The RO should contact the SSA and request copies of all records
pertaining to the veteran's claim for SSI Social Security
disability benefits as well as the medical records upon which the
decision to award the veteran disability benefits was based. All
records obtained should be associated with the veteran's claims
file.

- 3 -

3. Thereafter, the RO should readjudicate the veteran's claim for
service connection for a nervous disorder. If the determination
remains adverse to the veteran, both he and his representative
should be furnished a supplemental statement of the case in
accordance with 38 U.S.C.A. 7105 (West 1991), which includes a
summary of additional evidence submitted and all applicable laws
and regulations. This document should include detailed reasons and
bases for the decisions reached. They should then be afforded the
applicable time period in which to respond.

After the above actions have been accomplished, the case should be
returned to the Board for further appellate consideration, if
otherwise in order. No action is required of the veteran unless he
receives further notice, but he may furnish additional evidence and
argument while the case is in remand status.

By this REMAND the Board intimates no opinion, either legal or
factual, as to the ultimate determination warranted in this case.
The purpose of this REMAND is to further develop the record and to
accord the veteran due process of law.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

- 4 - 

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

E.M. KRENZER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1998), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

